     Case 1:20-cv-00202-IMK Document 7 Filed 09/03/20 Page 1 of 2 PageID #: 38




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRTICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,                                     Civil Case No. 1:20-cv-202
by executrix Billi Jo Volek,

and

BILLI JO VOLEK,

        Plaintiffs,

v.

G. RUSSEL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities,

and

WONDERFULLY WILD LLC,

        Defendants.


              PLAINTIFFS’ REPLY TO COUNTERCLAIM OF DEFENDANT
                           WONDERFULLY WILD LLC


1.      Plaintiffs deny the allegations of paragraphs 1 through 5 of defendant Wonderfully Wild

LLC’s counterclaim.

2.      This Court has no subject matter jurisdiction, there being no independent statutory basis

for federal jurisdiction over the counterclaim asserted.

3.      Wonderfully Wild LLC assumed the risk of any injuries claimed, itself caused any

injuries incurred, and is estopped by its own actions and failures of due diligence and compliance

with law from obtaining relief.




                                                   1
     Case 1:20-cv-00202-IMK Document 7 Filed 09/03/20 Page 2 of 2 PageID #: 39




4.      The counterclaim is barred by illegality, Wonderfully Wild LLC’s failure to give all

required notices, and its failure to fulfill all conditions precedent to standing to assert the claims

made.

5.      The counterclaim fails to state a claim for relief and West Virginia’s tax sale laws deny

and preclude any remedy as claimed.

6.      Wonderfully Wild LLC has failed to mitigate any damages or injuries claimed.

7.      If Wonderfully Wild LLC has suffered any legal injury, the legal cause of that injury was

defendant and defendant G. Russell Rollyson, Jr., against whom no counterclaim has been

asserted.

        PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.

                                                               The Estate of Imogene Ridenour
                                                               Billi Jo Volek, Plaintiffs
                                                               By Counsel



_/s/ Gary M. Smith___________
Gary M. Smith (WV Bar # 12602)
MOUNTAIN STATE JUSTICE
325 Willey St.
Morgantown WV 25606
T: (304) 326-0188
F: (304) 326-0189
gary @msjlaw.org
Counsel for Plaintiffs




                                                     2
